Citation Nr: 0211016	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  01-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently evaluated as 20 
percent disabling.

(The matter of entitlement to service connection for 
peripheral vascular occlusive disease of the lower 
extremities will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1945 to March 
1947 and from October 1950 to August 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified before an 
RO Hearing Officer in March 2001 and before the undersigned 
sitting in Washington, D.C. in June 2002; transcripts of 
those hearings are associated with the claims file.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the matter 
of entitlement to service connection for peripheral vascular 
occlusive disease of the lower extremities.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Right lower extremity varicose veins are manifested by 
subjective complaints of pain and swelling relieved by 
elevation, without evidence of persistent edema, stasis 
pigmentation or eczema.

3.  Left lower extremity varicose veins are manifested by 
subjective complaints of pain and swelling relieved by 
elevation, without evidence of persistent edema, stasis 
pigmentation, eczema or ulceration.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right lower extremity varicose veins have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Codes 7120, 7121 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left lower extremity varicose veins have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Codes 7120, 7121 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the claims decided herein.  
The record reflects that via rating decisions and a statement 
of the case the veteran has been notified of the law and 
regulations governing the evaluation of varicose veins, the 
evidence considered by the RO and the reasons for its 
determinations.  In addition the RO has afforded the veteran 
appropriate examinations.  The veteran has argued that the 
examinations performed by VA have been inadequate.  He has 
asserted that such were performed by examiners without the 
appropriate expertise and/or by examiners who are biased 
against his claims.  He has also argued that additional 
testing was indicated and insofar as it was not completed the 
examinations are inadequate.  The Board emphasizes that the 
RO has investigated the veteran's complaints and found such 
to be without merit.  A review of the claims file reflects 
that the examination reports in question contain findings and 
conclusions speaking directly to the criteria for rating 
varicose veins under the Schedule.  Testing referenced by one 
examiner, even if not conducted, would only further define 
any underlying pathology and would not demonstrate whether 
the veteran meets the schedular criteria governing the 
evaluation of varicose veins.  The Board notes that one 
examination of record was performed by a Board Certified 
Surgeon whose findings were verified by a later examiner.  As 
noted by the RO the examination reports include note of the 
veteran's specific complaints, objective clinical evidence 
relevant to the lower extremities, and the results of testing 
such as ultrasound of the lower extremities.  Based on 
consideration of the examination evidence in conjunction with 
the remaining record, the Board finds such examination 
reports are adequate for the purpose of determining the 
proper ratings to be assigned to the veteran's service-
connected varicose veins.

The Board also notes the assertion, made in the March 2002 
Form 646 by the veteran's representative, that the veteran 
was not afforded an opportunity to review his records so as 
to provide a full argument in support of his appeal.  .  The 
veteran's representative argued that records were unavailable 
for review prior to the March 2001 hearing.  The Board must 
emphasize that, as pointed out by the RO in a letter dated in 
October 2001, the veteran was sent records as requested in 
June 2001, and afforded the opportunity to review his file; 
the veteran was unable to keep the scheduled appointment.  
Nevertheless, the veteran and his representative appeared at 
the hearing and were afforded opportunity to present argument 
pertinent to the increased rating claims.

The Board further notes that by letter dated in June 2001, 
the RO advised the veteran as to the provisions of the VCAA, 
to include information relevant to the responsibilities of 
the veteran in identifying and/or providing evidence to be 
considered in connection with his claims.  In March 2002, the 
veteran was advised as to the procedure for submitting 
additional evidence, and in June 2002 he testified before the 
undersigned.  The veteran indicated that he had mostly 
received VA treatment.  He was unable to identify the 
existence of any pertinent evidence not already in the claims 
file.  At that time the veteran submitted additional evidence 
consisting of duplicate VA outpatient treatment entries and 
copies of generic medical text information relevant to 
vascular occlusive disease.  Under the regulatory criteria in 
effect prior to February 22, 2002, pertinent evidence 
submitted after certification of the appeal would generally 
be referred to the originating agency for preparation of a 
Supplemental Statement of the Case unless the veteran waived 
his or her right to consideration of such evidence by the 
originating agency.  See 38 C.F.R. § 20.1304 (2001).  
However, 38 C.F.R. § 20.1304 has been amended to eliminate 
the requirement of a Supplemental Statement of the Case 
addressing evidence received after the certification of the 
appeal.  See 67 Fed. Reg. 3099, 3105-3106 (January 23, 2002).  

Neither the veteran nor his appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Accordingly, the Board finds that the facts pertinent to 
these claims have been properly developed and no further 
action is required to comply with the VCAA or the 
implementing regulations.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).

The veteran has been in receipt of a 10 percent rating for 
right-leg varicose veins and a 20 percent rating for left leg 
varicose veins since February 13, 1979.  He applied for an 
increase in May 1999.  

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Post-phlebitic syndrome of any 
etiology is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7121.  Such Diagnostic Codes provide for the evaluation 
of the disease as a whole, with each extremity separately 
evaluated and combined using 38 C.F.R. §§ 4.25 and 4.26 
(2001), if applicable.  The criteria under Diagnostic Code 
7120 and Diagnostic Code 7121 are the same.  With massive 
board-like edema with constant pain at rest, a 100 percent 
rating is warranted.  With persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent rating is warranted.  With 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent rating is 
warranted.  With persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema, a 20 percent rating is warranted.  
With intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery, a 
10 percent rating is warranted.  A noncompensable rating is 
assigned for asymptomatic palpable or visible varicose veins.

At the time of VA examination conducted in May 2001, the 
examiner noted only mild varices without any lower extremity 
edema, ulceration, discoloration or other skin changes.  The 
examiner indicated that the veteran had no sitting complaints 
and noted that complained-of lower extremity pain and 
swelling were mostly relieved by elevation.  Consistent with 
the May 2001 examination findings, at the time of VA 
examination conducted in August 2000, the veteran was noted 
to have only minimal residuals of varicose veins on the right 
and no significant residuals on the left.  Vascular 
examination in July 1999 revealed moderate superficial 
varicosities, with mild ankle edema but without any lesions.  
A report of VA examination dated in June 1999 notes there was 
no significant swelling in the legs or significant stasis 
pigmentation.  The conclusion was minimal residuals on the 
right and no significant residuals on the left.  VA 
outpatient records dated from mid-1998 reflect complaints of 
lower extremity pain, which the veteran attributed to 
varicose veins.  Entries dated in February 1999 note that the 
veteran had only minimal hair growth on his lower extremities 
but that his feet and legs were had normal temperature.  
There was no right-sided edema or maceration.  There was 
grade I edema of the left ankle and foot, without maceration.  
An entry dated in May 1999 notes moderate varicose veins with 
some venous stasis change, stated not to be severe.  The 
remaining medical evidence is without findings of any edema, 
stasis pigmentation changes, ulceration or other skin or 
extremity changes.

The Board has considered the veteran's arguments, to include 
in connection with a personal hearing before the RO in March 
2001, and before the undersigned in June 2002.  Despite his 
complaints of constant pain and swelling in the lower 
extremities, the competent medical evidence is consistent in 
showing no basis for an increase for either extremity.  The 
VA examination evidence repeatedly shows no stasis 
pigmentation or eczema on the right and no more than mild 
right-sided edema relieved by elevation.  On the left, 
despite one outpatient entry noting some venous stasis 
change, the remaining evidence clearly and consistently shows 
no evidence of stasis pigmentation, eczema or ulceration.  
Similar to the left lower extremity the examination evidence 
shows at most mild ankle edema, reportedly relieved by rest.  
Such findings do not support entitlement to evaluations in 
excess of the currently assigned 10 and 20 percent ratings 
for the right and left extremity varicose veins.

The Board has considered the veteran's citation to other 
symptoms, such as his lack of lower extremity hair growth or 
suggestion of possible perforator incompetence as indicative 
that a higher rating assignment is warranted.  An evaluation 
must, however, be based upon the factors that appear within 
the rating criteria.  Drosky v. Brown, 10 Vet. App. 251 
(1997).  In this case, the veteran does not demonstrate the 
rating factors warranting assignment of increased ratings for 
his varicose veins.  The Board notes as significant that the 
May 2001 examiner, consistent with prior examination 
evidence, has specifically indicated the absence of objective 
findings relating the veteran's symptoms to lower extremity 
varicose veins or chronic venous insufficiency.  There is, in 
short, no objective evidence of persistent edema that is 
incompletely relieved by elevation of the right lower 
extremity, or objective evidence of persistent edema with 
either stasis pigmentation or eczema on the left.  As such, 
the Board finds no basis for assignment of higher evaluations 
under the Schedule.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b)(West Supp. 2001).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not provided evidence that he has missed time 
from work by reason of his varicose veins.  Nor has he 
identified any required hospitalization for such.  Finally, 
he has not alleged the existence of unusual manifestations of 
his varicose veins and the medical evidence shows that the 
manifestations are those contemplated by the schedular 
criteria.  In sum there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation 
for varicose veins of either extremity.  Therefore, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to an increased evaluation for varicose veins of 
the right lower extremity, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

